DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-11, 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A seat belt test apparatus for testing a safety restraint system for a vehicle, the seat belt test apparatus comprising: 

          a first, a second, and a third test stand selectively fixed to a test bench, and wherein the first, second and third test stands each comprise a pulley disposed proximate a top end of each of the first, second, and third test stand, the first test stand further comprises a first pretensioner mount, and the third test stand further comprises a second pretensioner mount; an impactor apparatus 

         ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          wherein the first pretensioner mount comprises one of a horizontal mount bracket and a pivot mount bracket.’

          The subject matter as recited above was not taught, found, or suggested with the prior-art of record.
          The Applicant made the requested corrections to the specification, drawings, and approved the Examiners Amendment. An amendment to claims 1, and 11 was made by incorporating allowable claim 8 into claim 1, and incorporating allowable claim 12 into 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852